Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 10, 2022. Claims 10-16 are currently pending. 

Claim Objections
In view of the amendment filed on 3/10/2022 clarifying the language of claims 14-15 the objections made against the claims in the office action of 9/16/2021 have been withdrawn. 
Claims 10-16 are objected to because of the following informalities: Claim 10, line 14 should recite –and such that the conduit distal end—in order to fix an inadvertent typographical error.  Appropriate correction is required. Claims 11-16 directly or indirectly depend from claim 10 and are also objected to for the reasons stated above regarding claim 10. 

Claim Rejections - 35 USC § 112
In view of the amendment received on 3/10/2022 clarifying the language of claim 1 the 112 rejections made against claim 15 in the office action of 1/6/2021 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,185,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and U.S. Patent No. 11,185,677 recite almost identical methods of deploying an intravascular device including almost identical steps of advancing, deploying, positioning, maintaining and activating with the only difference being that the instant application explicitly recites the spacing for the distal and proximal end, i.e. conduit distal end is spaced 4cm to 14cm from the conduit proximal end, which would have been an obvious modification to one having ordinary skill in the art before the effective filing date, see pg. 6 of action mailed 9/16/2021. Therefore, claims 10-16 within the instant application are not patentably distinct from claims 1-5 within U.S. Patent No. 11,185,677 since claims 10-16 within the instant application would have been obvious over claims 1-5 within U.S. Patent No. 11,185,677. 

Response to Arguments
Applicant’s arguments, see pgs. 5-9, filed 3/10/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of Hastings in view of Tamburino and Shifflette have been withdrawn. The references along within the prior art relevant to the claimed invention do not appear to teach or reasonably suggest several of the specific claimed method steps with regards to deploying and positioning the intravascular blood pump as claimed including positioning the central region of the conduit at the aortic valve coaptation region which further comprises positioning a region of the common drive mechanism that is between the proximal impeller and the distal impeller across the aortic valve leaflets, wherein the region of the common rotatable drive mechanism that is between the proximal impeller and the distal impeller is more flexible than the common rotatable drive mechanism where it extends through the proximal impeller and more flexible than the common rotatable drive mechanism where it extends through the distal impeller, respectively in combination with the other claimed elements. It is noted that the non-statutory double patenting rejection has been updated to remove the provisional language since the claims within application 16/523949 have now issued as U.S. Patent No. 11,185,677.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JG/Examiner, Art Unit 3792                          

/REX R HOLMES/Primary Examiner, Art Unit 3792